In re Menyweather, William; —Plaintiffs); applying for writ of certiorari and/or review, supervisory, remedial, habe-as corpus, prohibition and mandamus; to the Court of Appeal, Second Circuit, No. 20164-KW; Parish of Ouachita, 4th Judicial District Court, Div. “E”, Nos. 43301, 43589.
Granted. The Court of Appeal, Second Circuit, is ordered to consider the merits of relator’s post-conviction petition. The district court clerk’s office informs that the September 17, 1987 judgment which the court of appeal deems a prerequisite to its consideration of relator’s petition is, in fact, *566a judgment denying post-conviction relief to relator’s co-defendant, Jacobs, and does not relate to relator.